Citation Nr: 0625951	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  05-15 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 0 
percent for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision by The 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which granted service connection for bilateral 
hearing loss evaluated as noncompensable, effective January 
23, 2003; and denied service connection for tinnitus.


FINDINGS OF FACT

1.  The veteran has level I hearing loss in the left ear and 
level I hearing loss in the right ear.

2.  Current tinnitus is the result of noise exposure in 
service.


CONCLUSIONS OF LAW

1.  Hearing loss is no more than 0 percent disabling.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2005).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. § 
1110 (West 2002), 5107; 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the veteran's claim for a higher initial rating for 
bilateral hearing loss, once service connection is 
established, the claim is substantiated and further VCAA 
notice with regard to downstream issues, such as the initial 
evaluation, is unnecessary.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Nonetheless, in a letter dated November 2003, the RO informed 
the veteran of the medical and other evidence needed to 
substantiate his claims for service connection, what medical 
or other evidence he was responsible for obtaining, and what 
evidence VA would undertake to obtain.  The letter also 
informed the veteran that he was to provide VA information 
describing additional information or the information itself.  
This notice served to tell him to submit relevant records in 
his possession.  The veteran demonstrated his actual 
knowledge of the need to submit relevant evidence in his 
possession by submitting private medical records and 
additional information in December 2003 and May 2005.

The November 2003 notice was provided prior to the March 2004 
initial decision on the claims.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson.  

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal for an increased rating for hearing 
loss, the veteran has established service connection, thus 
the first three elements of Dingess notice are satisfied.  
However, the veteran did not receive notice about the 
evidence needed to establish a rating or notice regarding an 
effective date.  Since the claim for a higher evaluation is 
being denied, no rating is being given and no effective date 
is being set.  He is, therefore, not prejudiced by the 
delayed notice on these elements.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

In the present appeal for service connection for tinnitus, 
the first three elements of Dingess notice are satisfied in 
the November 2003 letter.  However, the veteran did not 
receive notice about the evidence needed to establish a 
rating or notice regarding an effective date.  Since the 
claim for is being denied, no rating is being given and no 
effective date is being set.  He is, therefore is again, not 
prejudiced by the absence of notice on these elements.  Id.

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has received and made 
attempts to obtain all the treatment records and 
documentation provided by the veteran.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.

Additionally, the veteran underwent a comprehensive VA 
examination in March 2004.  The veteran was also afforded a 
hearing scheduled for January 2005 which he did not attend.

Therefore, the facts relevant to the veteran's claims have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A (a) (2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").


I.  Entitlement to a higher initial rating for bilateral 
hearing loss

Applicable law and regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2005).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2005).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Factual Background

In October 2003, the veteran presented to a private hearing 
treatment center for a hearing evaluation.

The October 2003 audiology examination revealed pure tone 
thresholds, in decibels, as follows:

HERTZ	1000 	2000 	3000 	4000 Average

RIGHT 	15 	30 	60 	65	42.5
LEFT 		15	45	95 	100	63.7

Speeech discrimination scores were not reported.

In March 2004, the veteran underwent a VA examination to 
evaluate the severity of his service connected hearing loss.  
The veteran reported bilateral hearing loss for many years 
that he had been aware of since his active duty.

The March 2004 VA audiology examination revealed pure tone 
thresholds, in decibels, as follows:

HERTZ	1000 	2000 	3000 	4000 Average
RIGHT 	10 	25 	60 	60	39
LEFT 		20 	35	85 	85	56

Speech recognition using the Maryland CNC word list was 100 
percent in the right ear and 96 percent in the left ear.

The diagnosis was normal to moderately severe sensorineural 
hearing loss in the right ear and normal to profound 
sensorineural hearing loss in his left ear.


Analysis

Once service connection is established, disability ratings 
are assigned by mechanical calculation of hearing loss in 
each ear.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); 38 
C.F.R. § 4.85(e), Table VII (2004).

In this case, the results of the October 2003 private 
examination cannot be used to calculate a disability rating 
because there were no results for speech discrimination.  The 
rating schedule does provide for ratings based on speech 
reception holdings alone, but only in circumstances not 
present here.  38 C.F.R. §§ 4.85, 4.86 (2005) Ratings based 
on puretone thresholds alone are permitted when the examiner 
certifies that use of speech discrimination scores is not 
appropriate.  38 C.F.R. § 4.85(c).  

Ratings based soley on puretone thresholds are also permitted 
when there are exceptional patterns of hearing impairment.  
Such a pattern exists when puretone thresholds in each of the 
four frequencies is 55 decibels or more; or where the pure 
tone threshold at 1000 Hertz is 30 decibels or less, and the 
threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. 
§ 4.86.  The veteran's pattern of hearing loss as reported in 
October 2003, is not exceptional as defined in 38 C.F.R. 
§ 4.86.

Applying the results of the March 2004 VA examination to 
Table VI yields a Roman numeral value of I for the left ear 
and I for the right ear.  Applying these values to Table VII, 
the veteran's hearing loss is evaluated as 0 percent 
disabling.  The puretone thresholds reported on that 
examination do not demonstrate an exceptional pattern of 
hearing loss under 38 C.F.R. § 4.86.

The medical evidence does not reflect that the veteran's 
hearing loss more closely approximates the criteria for a 
compensable evaluation. 38 C.F.R. § 4.7.

Under the provisions of 38 C.F.R. § 3.321(b) (2005), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

In this case, marked interference with employment has not 
been shown or alleged and the disability has not required any 
periods of hospitalization.  On the October 2003 examination 
it was specifically indicated that the veteran had impairment 
in social situations only.  Therefore, referral for 
consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).

There have been no findings of a compensable hearing loss at 
any time since the effective date of service connection.  
Fenderson; 38 C.F.R. § 4.7, 4.21 (2005).  The preponderance 
of the evidence is, thus, against entitlement to a disability 
rating in excess of 0 percent for hearing loss.  The benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



II.  Entitlement to service connection for tinnitus

Applicable laws and regulations

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Factual Background

The veteran claims that his current tinnitus is the result of 
exposure to high frequency noise during active service in the 
Navy.  Specifically, he claims that his tinnitus resulted 
from noise exposure when he worked in the electrical switch 
room of the USS Forrestal.  

The veteran's service medical records indicate that he 
underwent an entrance examination in March 1972.  His 
entrance audiology examination did indicate that he had pre-
existing hearing loss in his left ear.

The service medical records show that on exit examination in 
June 1975 he received a diagnosis of high frequency hearing 
loss in his left ear.  He also had right ear hearing loss as 
defined by VA in 38 C.F.R. § 3.385.

In March 2004, the veteran underwent a comprehensive VA 
examination for his tinnitus claim.  He indicated that his 
primary motive military noise exposure occurred on a naval 
ship where he was exposed to a rectifier, which produced a 
very high pitched loud noise.  

The veteran reportedly gave a 3 to 4 year history of 
bilateral recurrent tinnitus, which currently was in place 
about 50 percent of the time.  He stated that the tinnitus 
was of moderate severity and it had become progressively 
worse over the past 3 to 4 years.

The examiner diagnosed bilateral recurrent tinnitus that was 
3 to 4 years in duration.  He indicated that his review of 
the veteran's service medical records was negative for 
tinnitus.  

The examiner found that the veteran's tinnitus was not 
incurred in active duty.  This finding was based on his 
review of the service medical records which was negative for 
tinnitus and the veteran only giving a history of tinnitus of 
3 to 4 years prior to the examination.  He indicated that the 
most likely etiology is presbycusis.  He determined that it 
was less likely than not that the veteran's current tinnitus 
was related to military noise exposure.

In May 2005, a private hearing specialist provided a 
statement regarding the October 2003 hearing evaluation.  The 
specialist related that the veteran at the time presented 
with bilateral frequency hearing loss and complaints of 
constant tinnitus. 

The private specialist commented that high frequency noise 
induced hearing loss was commonly associated with tinnitus.  
She noted that the veteran was exposed to high frequency 
noise in the electrical switch room of the USS Forrestal for 
a long period, she concluded that it was as least as likely 
as not that his current tinnitus was related to the noise 
exposure he received during active duty.

In his substantive appeal, the veteran reported that he had 
had no post-service noise exposure.  He denied that he had 
told the VA examiner that he had only a three to four year 
history of tinnitus.  He said that he had reported that the 
tinnitus had gotten worse in the last three to four years.

The Board also notes its review of a November 2003 statement 
and resume submitted by the veteran, which demonstrated 
occupations that did not involve post-service noise exposure.

Analysis

With regard to the three elements of service connection, the 
veteran has a present disability as there are currentl 
diagnoses of tinnitus.

The remaining determinations involve whether there was an in-
service disease or injury and whether there is a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.

The veteran is competent to report his in-service noise 
exposure, and service medical records document his duty 
around engines.  His certificate of discharge from service 
shows he was an electric repairman.  The element of an 
inservice injury is thus satisfied.

There are conflicting opinions as to whether the current 
tinnitus is related to the noise exposure in service.

The VA examiners opinion appears to have been based in large 
part on the veteran's purported report that tinnitus began 
only 3 to 4 years prior to the March 2004 examination.  The 
veteran has said that this report is inaccurate.  His October 
2003 claim buttresses this contention.  In his claim, he 
reported that tinnitus began in 1975.

It is true that the service medical records do not document 
tinnitus, but these records also do not document that he was 
ever asked about ringing in his ears.  In his claim the 
veteran asserted that he was treated aboard ship for ringing 
in his ears, although such treatment is not documented.

The favorable medical opinion appears to be based on an 
accurate history.  The opinion is not very detailed, but it 
is competent and does support the claim.  It is at least as 
probative as the VA examiner's opinion.

Resolving reasonable doubt in the veteran's favor, the Board 
concludes that service connection is warranted for tinnitus.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for hearing loss is denied.

Entitlement to service connection for tinnitus is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


